     Case 1:17-cv-00241-AW-GRJ Document 137 Filed 12/15/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

MARK MANN,
        Plaintiff,
v.                                               Case No. 1:17-cv-241-AW-GRJ
CALDERON, et al.,
     Defendants.
_______________________________/
             ORDER DENYING MOTION TO DISMISS AS MOOT

        The court has considered the magistrate judge’s October 9, 2020 report and

recommendation. ECF No. 121. No objections were filed.

        The motion to dismiss (ECF No. 99) is now moot because the moving parties

have settled. See ECF No. 132. Thus, the Report and Recommendation is accepted

to the extent it recommends denial, and the motion (ECF No. 99) is DENIED as

moot.

        SO ORDERED on December 14, 2020.

                                      s/ Allen Winsor
                                      United States District Judge
